— ■ Order modified by directing that the defendant, by Emma L. Michel, its vice-president, as well as by John Michel, its secretary and treasurer, appear and have its deposition taken as an adverse party and be examined as to the matters recited in the order, and by directing that the said John Michel produce upon said examination all books and papers of defendant covering the period from September 17, 1924, to March 19, 1929, containing entries of the matters involved in this action, and also copies of all letters mailed to and originals of all letters received from the plaintiff herein by the defendant relating to the retainer of the plaintiff to appear for the defendant and relating to the services rendered by plaintiff for the defendant, in possession of the defendant, pertaining to a certain action brought by the defendant against Warren Price, as Collector of Internal Revenue, and all books and papers of the defendant containing entries relative to the payment of refund of the 1919 income tax of defendant. As so modified the order is affirmed, with ten dollars costs and disbursements to appellant. Examination to proceed on five days’ notice at the same place and hour. No opinion. Lazansky, P. J., Rich, Young, Seeger and Seudder, JJ., concur. Settle order on notice.